DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-5, 7, 10-22 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1-5, 7, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin et al. (AU2016243411B2) in view of Watson et al. (US 6,087,316) is withdrawn upon consideration of the amended claims not requiring thiosulfate in independent claim 1.
The rejection of claims 1-5, 7, 10-17 under 35 U.S.C. 103 as being unpatentable over Scheibel et al. (US 20070225191A1) in view of Watson et al. (US 6,087,316) is withdrawn.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant’s urge that Paulin et al. do not teach the claimed poly alpha 1,6 glucan derivatized with at least one thiosulfate group having greater than or equal to 40% of the glucose monomer units of the poly alpha 1,6 glucan linked via alpha 1,6 glycosidic linkages.  In response, upon consideration of the BRI of the amended claims, thiosulfate substitution is not required in claim 1.  Also, see the New grounds of 112 rejection below.  The teachings of Paulin et al. (AU2016243411B2) are pertinent to the claims as presented for examination because Paulin et al. et al. teach dextran "comprise mostly alpha-1 ,6 glucosidic linkages".  See page 6,ln.10-page 7,ln.10 which language encompasses the claim limitation to “…wherein greater than or equal to 40% of the glucose monomer units of the poly alpha 1,6 glucan linked via alpha 1,6 glycosidic linkages” as required by the amended claims. Regarding the wherein clause of greater than or equal to 50% of the glucose monomer units of the poly alpha 1,3 glucan are linked via alpha 1,3 glycosidic linkages; Paulin teaches that dextran comprises less than 10% of short chain, 1,3 linkages having 1-3 glucose monomers which are 100% 1,3 glycosidic linkages.  See page 6,ln.10-page 7,ln10.
 Page 11, last paragraph meets the claim limitation to the degree of substitution as claimed.  And arguments to Paulin not teaching sulfate derivatized dextran is not found persuasive because page 11, ln.29 specifically teaches “The terms "dextran ether compound", "dextran ether", "dextran ether derivative" and the like are used interchangeably herein. A dextran ether compound herein is dextran that has been etherified with one or more organic groups (uncharged, anionic, and/or cationic) such that the compound has a degree of substitution (DoS) with one or more organic groups of about 0.0025 to about 3.0.  Along with the teaching on page 69,ln.30 that “Examples of etherification agents for producing ethyl dextran ethers include diethyl sulfate…” guides one of ordinary skill to sulfate derivatized dextran encompassing the claim limitations. 
Accordingly Paulin is pertinent to the amended claims addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites (i) or (ii) but then in the wherein clauses requires the glucose monomer unit percentages with both 1,3 AND 1,6 glycosidic linkages.  An and clause subsequent to (i) OR (ii) is unclear and indefinite how the 1,6 linkages are only required in the wherein clause? 
	Also, claim 1 recites the limitation "…of the glucose monomer units…" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  
	Finally it is unclear and indefinite if the composition of claim 1 comprises a thiosulfate/sulfate group or if the glucan is derivatized with a thiosulfate substitution or sulfate substitution.  Claim 2-5, 7, 10-22 depend from claim 1 and accordingly inherit the same rejection.
New Grounds of Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-5, 7, 10-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin et al. (AU2016243411B2) in view of Nagy et al. (US 2015/0368594).
	Paulin et al. (AU2016243411B2) teach an aqueous gelling dextran (see title encompassing instant claim 13) composition that is contacted with a fabric (see page 64,ln.10-25 encompassing the substrate of claim 17, namely both a cotton fiber and polyester clothing, curtains, drapes, upholstery, carpeting, bed linens, bath linens, tablecloths, sleeping bags, tents, car interiors, etc. 
	Limitation to the polysaccharide contacting a personal product, an industrial product, or an home product as required of instant claims 16, 21 and 22 (see prior art claim 12 on page 105) with a dextran compound having a degree of substitution with at least one organic group of about 0.0025 to about 3.0 and the weight average molecular weight (Mw) of the dextran ether compound is about 50 5 200 million Daltons, wherein the dextran comprises: (i) about 87-93 wt% glucose linked at positions 1 and 6; (ii) about 0.1-1.2 wt% glucose linked at positions 1 and 3; (iii) about 0.1-0.7 wt% glucose linked at positions 1 and 4; (iv) about 7.7-8.6 wt% glucose linked at positions 1, 3 and 6; and 10 (v) about 0.4-1.7 wt% glucose linked at: (a) positions 1, 2 and 6, or (b) positions 1, 4 and 6.  See also page 6 and 74-75 teaching regarding the degree of polymerization is contemplated that long chains in this structure can be "similar in length", meaning that the length (DP [degree of polymerization]) of at least 70% of all the long chains in a branching structure is within 20 plus/minus 30% of the mean length of all the long chains of the branching structure.  
	Accordingly, the dextran polysaccharide of Paulin et al. comprises the same polysaccharide limitations of the instant claims because Paulin et al. et al. teach dextran "comprise mostly alpha-1 ,6 glucosidic linkages".  See page 6,ln.10-page 7,ln.10 which language encompasses the claim limitation to “…wherein greater than or equal to 40% of the glucose monomer units of the poly alpha 1,6 glucan linked via alpha 1,6 glycosidic linkages” as required by the amended claims. 
	Regarding the wherein clause of greater than or equal to 50% of the glucose monomer units of the poly alpha 1,3 glucan are linked via alpha 1,3 glycosidic linkages; Paulin teaches that dextran comprises less than 10% of short chain, 1,3 linkages having 1-3 glucose monomers which are 100% 1,3 glycosidic linkages.  See page 6,ln.10-page 7,ln10.
	Limitation to wherein the polysaccharide is poly alpha-1,3-glucan, poly alpha-1,6-glucan, poly alpha-1,3-1,6-glucan, or a mixture thereof, is taught in the claims and page 46,ln.26 and page 21, ln.16-32 teaching alpha 1, 6, and 1, 3 linkages.
	Paulin guide one of ordinary skill to sulfate derivatization of dextran on page 11, ln.29 specifically teaches “The terms "dextran ether compound… herein is dextran that has been etherified with one or more organic groups (uncharged, anionic, and/or cationic) such that the compound has a degree of substitution (DoS) with one or more organic groups of about 0.0025 to about 3.0.  Along with the teaching on page 69,ln.30 that “Examples of etherification agents for producing ethyl dextran ethers include diethyl sulfate…” and alkyl sulfonates are taught in line 26 which teaching guides one of ordinary skill to sulfate derivatized dextran encompassing the claim limitations.  
	Limitation to the polysaccharide derivative having a degree of substitution of about 0.001 to about 3.0 is met by the art teaching on page 67,ln.29-30 that the dextran compound has a degree of substitution with an organic group of about 0.0025 to about 3.0 encompassing the claimed range. Because the art teaches the same dextran with the same substitutions, Examiner’s position is that the composition of Pauline has the analogous properties of degree of substitution and degree of polymerization of the claim 12 see pg. 21, ln.29 recites a DP of 10-50 which falls within the broadly claimed range of 5-1400 of claim 12.
	The enzyme of claims 14-15 are taught on page 37,ln.20-30.
	Paulin et al. explicitly teach greater than or equal to 40% of the glucose monomer units of the poly alpha-1,6-glucan are linked via alpha-1,6-glycosidic linkages (page 6,ln10-page 7ln.10) but do not explicitly teach wherein greater than or equal to 50% of the glucose monomer units of the poly alpha-1,3-glucan are linked via alpha-1,3-glycosidic linkages,as is also required by claim 1.
	Nagy et al. (US 2015/0368594) teaches a composition for treating a fabric material comprising cellulase and at least one poly alpha-1,3-glucan ether compound that has a degree of substitution of about 0.05 to about 3 (see abstract). It is further taught by Nagy et al that the poly alpha-1,3-glucan ether compound has the structure depicted on page 1, [0006-0010] and page 3, [0030], wherein R is hydrogen or an organic group, that suitable organic groups include alkyl groups and carboxyl groups (see [0033 and [0073-0080], and accordingly is the same as the dextran disclosed by Paulin et al.  Nagy et al. [0025] teach the poly alpha 1,3 glucan ether contains at least about 50% of the glycosidic linkages are alpha-1,3- glycosidic linkages encompassing the 1st wherein clause of claim 1.  At least about 90% alpha 1,3- glycosidic linkages are taught in [0068] and that the composition further contains a surfactant (see [0108] and [0135], and that the composition can be in the form of a liquid, a granule or a unit dose (see [0104] and [0107]. Specifically, note Examples 1-21 and Tables 1-26.
	Regarding the 2nd wherein clause of claim 1, Nagy et al. teach that in such embodiments, the compound has less than about 50%, 40%, 30%, 20%, 10%, 5%, 4%, 3%, 2%, 1%, or 0% (or any integer value between 0% and 50%) of glycosidic linkages that are not alpha-1,3. [0068]. Examples of branch points include alpha-1,6 branch points.  See page 5, [0068-0069].  This teaching along with the teaching in Paulin page 6 line 10 that dextrans can have at least about 98.0% alpha-1,6 glucosidic linkages in general encompasses the 2nd wherein clause of claim 1 to greater than or equal to 40% of the glucose monomer units of the poly alpha-1,6-glucan are linked via alpha-1,6-glycosidic linkages.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, at the time of the invention to modify the polysaccharide of Paulin et al. with the claimed sulfate substitution and the wherein clauses as required by claim 1, because Paulin guide one of ordinary skill to sulfate derivatization of dextran that can have upto 98.0% alpha-1,6 glucosidic linkages in general and Nagy et al. [0025] teach in the analogous dextran art that the poly alpha 1,3 glucan ether contains at least about 50% of the glycosidic linkages are alpha-1,3- glycosidic linkages.  One of ordinary skill is motivated to combine the teachings of Paulin with Nagy since both are teaching dextran compositions.     

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paulin et al. (AU2016243411B2) and Nagy et al. (US 2015/0368594) as applied to claims 1-5, 7, 10-18, 20-22 above, and further in view of Hunter et al. (US 20070299043 A1). 
	Paulin et al. (AU2016243411B2) and Nagy et al. (US 2015/0368594) are relied upon as set forth above.  However, they do not teach the poly alpha-1,6-glucan derivatized with at least one thiosulfate group as required by claim 19.  Examiner notes that Paulin page 58,ln.5-15 guides one of ordinary skill to dextrans modified with antimicrobials such as triclosan compounds.  
	In the analogous art of Triclosan functional analog compositions, Hunter et al. teach that modification with the claimed thiosulfate would result in a composition providing less scarring while still being antimicrobial and antibacterial (see abstract and [0678] and [0423] as is also required in the primary reference Paulin’s composition.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, at the time of the invention to derivatize the polysaccharide of Paulin et al. with the claimed thiosulfate substitution as required by claim 19, because Paulin guide one of ordinary skill to sulfate derivatization of dextran in general and Hunter et al. teach that modification with the claimed thiosulfate would result in a composition providing less scarring while still being antimicrobial and antibacterial.  One of ordinary skill is motivated to combine the teachings of Paulin and Nagy with Hunter since all are in the analogous art of antifungal, antimicrobial and antibacterial compositions in general.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 10-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/445,613 (having US PGPUB US20190390138A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the copending application 16/445,613 (having US PGPUB US20190390138A1) limitation to a product comprising a polysaccharide substituted with sulfate, sulfonate, or thiosulfate group having a degree of substitution as claimed encompasses the same material limitations of the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 10-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-47 of copending Application No. 17/376,834 (having US PGPUB US20220056375A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 34-47 of the copending application 17/376,834 (having US PGPUB US20220056375A1) limitation to a product comprising a polysaccharide substituted with sulfate, sulfonate, or thiosulfate group having a degree of substitution as claimed encompasses the same material limitations of the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 11,066,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising a polysaccharide derivative wherein the polysaccharide herein the polysaccharide is said poly alpha-1,3-glucan, and the poly alpha-1,3-glucan comprises a backbone of glucose monomer units of which greater than or equal to 50% are linked via alpha-1,3-glycosidic linkages and being substituted with sulfate or thiosulfate is already patented.  See at least claims 1, 2 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761